                                           Case 4:20-cv-04432-YGR Document 7 Filed 08/28/20 Page 1 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         ANNETTE CHAVEZ,
                                   5                                                         Case No. 20-cv-04432-YGR (PR)
                                                        Petitioner,
                                   6                                                         ORDER OF DISMISSAL WITHOUT
                                                 v.                                          PREJUDICE
                                   7
                                         UNITED STATES OF AMERICA,
                                   8
                                                        Respondent.
                                   9

                                  10          On June 23, 2020, the Honorable Kenneth J. Gonzales of the United States District Court

                                  11   for the District of New Mexico reviewed Petitioner’s “Untitled Motion Regarding Federal

                                  12   Sentence (CR Doc. 42) (Motion)”, and Judge Gonzales filed a “Memorandum Opinion and Order”
Northern District of California
 United States District Court




                                  13   directing his clerk to “transfer the Motion, to the extent it raises Section 2241 claims, to the United

                                  14   States District Court for the Northern District of California . . . and include a copy of the criminal

                                  15   judgment (CR Doc. 39) in the transfer package. ” Dkt. 1 at 3.

                                  16          On July 2, 2020, the Clerk of this Court received Judge Gonzales’s June 23, 2020 Order

                                  17   along with the transfer package including the aforementioned documents in the instant case, which

                                  18   was opened as a habeas corpus action. Id. at 1-21.

                                  19          On the same day the instant action was opened, the Clerk sent a notice to Petitioner, who is

                                  20   a federal inmate at the Federal Correctional Institution – Dublin, informing her that her action

                                  21   could not go forward until she filed with the Court a habeas corpus petition form, completed in

                                  22   full, within twenty-eight days or her action would be dismissed. Dkt. 2. She was also sent another

                                  23   notice directing her to either pay the filing fee or file a completed prisoner’s in forma pauperis

                                  24   (“IFP”) application within twenty-eight days or her action would be dismissed. Dkt. 3. The Clerk

                                  25   sent Petitioner a blank habeas corpus petition form as well as a blank IFP application. Finally, the

                                  26   Clerk sent Petitioner a Notice of Assignment of Prisoner Case to a United States Magistrate Judge

                                  27   for Trial, which informed Petitioner that this case had been assigned to a magistrate judge and

                                  28   directed her to return a form within fourteen days of receipt of the notice, indicating whether she
                                           Case 4:20-cv-04432-YGR Document 7 Filed 08/28/20 Page 2 of 2




                                   1   chose to consent to or decline magistrate judge jurisdiction in this matter. Dkt. 4.

                                   2          Thereafter, this action was assigned to the undersigned judge because Petitioner did not

                                   3   return the form indicating whether or not she consented to magistrate judge jurisdiction in this

                                   4   matter. Dkt. 5, 6.

                                   5          More than twenty-eight days have passed and Petitioner has neither filed a completed

                                   6   habeas corpus petition form, paid the filing fee, returned the IFP application, nor otherwise

                                   7   communicated with the Court.

                                   8          IT IS HEREBY ORDERED THAT this action is DISMISSED WITHOUT PREJUDICE.

                                   9   The Clerk shall terminate all pending motions and close the file.

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 28, 2020                           _____________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
